Citation Nr: 1802496	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death under 38 U.S.C. § 1151 (2012).  

3.  Entitlement to compensation for spinal discitis for accrued benefits purposes under 38 U.S.C. § 1151.  

4.  Entitlement to compensation for hypertension for accrued benefits purposes under 38 U.S.C. § 1151.  

5.  Entitlement to compensation for depression for accrued benefits purposes under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.  The appellant is the surviving spouse of the Veteran, who died in April 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, a travel board hearing was held before a member of the Board who has retired.  The Veteran was afforded the opportunity to appear at another Board hearing.  She did so in March 2015.  Transcripts of both hearings have been associated with the record.  

The case was remanded by the Board in May 2012, September 2014, and June 2015.  The remands accomplished their purpose and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in April 2007, at the age of 66.  The immediate cause of death was chronic lymphocyte leukemia (CLL).  Another significant condition contributing to death, but not resulting in the underlying cause of death, was pneumonia.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  Neither CLL nor pneumonia was manifested during service or until many years thereafter and was not causally related to service.  

4.  A disability of service origin was not involved in the Veteran's death.

5.  The Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination.

6.  The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.

7.  The Veteran underwent a portacath placement in 2003 that resulted in lumbar discitis, which is contended to have also resulted in hypertension and depression.  

8.  Informed consent was obtained prior to the procedure.  

9.  The lumbar discitis, hypertension, or depression did not result from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  CLL was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  A service-connected disability did not cause or contribute substantially or materially to the veteran's death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). 

3.  DIC resulting from VA treatment in 2003 and 2007, under 38 U.S.C. § 1151 (2012) is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).

4.  Compensation for lumbar discitis, as a result of VA treatment in 2003 and 2007, under 38 U.S.C. § 1151 (2012) is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).

5.  Compensation for hypertension, as a result of VA treatment in 2003 and 2007, under 38 U.S.C. § 1151 (2012) is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).

6.  Compensation for depression, as a result of VA treatment in 2003 and 2007, under 38 U.S.C. § 1151 (2012) is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2005 and July 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The appellant was afforded VA medical examinations and opinions regarding the claims in March 2007.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  Each examiner also provided a detailed rationale for the opinion(s) rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then, generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Cause of Death

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The appellant contends that service connection should be established for the cause of the Veteran's death.  During testimony at the first hearing in the appeal, the appellant asserted that the CLL that was listed as the immediate cause of death was the result of exposure to asbestos during service.  As previously noted by the Board in the May 2012 remand, the Veteran's asbestos exposure has been conceded by VA.  

The record shows that the Veteran died in April 2007, at age 66.  The death certificate showed that the immediate cause of death was CLL.  Another significant condition contributing the death, but not the immediate cause of the Veteran's death, was pneumonia.  No autopsy was performed.  

Review of the Veteran's STRs shows no complaint or manifestation of CLL while he was on active duty or during the first post-service year.  Post-service evidence, including the appellant's testimony at the Board hearings shows that the Veteran was diagnosed with this disorder in 2001.  

In support of her claim, the appellant has submitted several articles discussing the relationship between asbestos exposure and the development of cancer, including CLL.  An October 2010 article noted that a causal relationship between asbestos exposure and the subsequent development of CLL could not be derived from available results.  

An examination was conducted by VA in October 2012.  At that time, a medical opinion was sought regarding whether it was at least as likely as not that the Veteran's CLL was the result of asbestos exposure during service.  After review of the entire record, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale included a notation that there have been some isolated studies reported in the medical literature, which were cited by the examiner, that suggested a possible relationship between asbestos exposure and the later development of hematologic malignancies such as CLL, however these studies looked at only relatively small numbers of patients, often in the setting of long-term and heavy exposures to asbestos.  These observational studies had been published some years ago and did not establish a causal relationship.  In comparison, definitive and authoritative current references on this subject, which were also cited by the examiner, did not recognize a potential nexus between asbestos exposure and the later development of CLL.  Given these considerations it is not medically possible to approach a state of equipoise when contemplating a possible nexus between asbestos exposure and the later development of CLL in the specific case of this Veteran based on the weight of the medical literature.  Such is still the case even taking into account the past medical history and other possible risk factors along with the duration and possible magnitude of the asbestos exposure during his military service (including the 2-3 month period of time in which he recalled daily exposure to asbestos disposal while working on a ship in dry dock where air conditioning was being installed).  

Review of the report of the Veteran's terminal hospitalization shows that a chest X-ray showed possible pneumonia.  This was explained as being due to the Veteran's immune system being quite compromised even with support of antibiotics.  The assessment was CLL with possible lung infiltrate.  

In this case, the Board notes that the only medical opinion in the record is that the CLL is not the result of service, including exposure to asbestos while on active duty.  After review of the medical opinion, the Board may not reject it based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition to the medical evidence, the Board has considered the appellant's statements, including her sworn testimony at the hearings.  These assertions do not, however, provide a basis for allowance of the claim.  The claim on appeal turns on the question of whether there exists a medical relationship between disability and service; the Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent these statements are being offered on the medical nexus question, as laymen without the appropriate medical training and expertise, neither the appellant nor her representative is competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.  

Given the record, the Board finds that a preponderance of the evidence is against the  claim for service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

DIC Benefits Under the Provisions of 38 U.S.C. § 1151

The appellant also contends that DIC benefits are warranted under the provisions of 38 U.S.C. § 1151.  DIC shall be awarded for a qualifying death of a veteran in the same manner as if such death were service connected.  38 U.S.C. § 1151.   In order for a death to qualify for compensation under 38 U.S.C. § 1151, the death must not have been the result of the veteran's willful misconduct and was caused by VA hospital care, medical or surgical treatment, or examination and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151(a) (2012); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements; a Veteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximately caused' by the VA's 'fault' or an unforeseen 'event'").  

To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received VA care, treatment or examination and that the veteran died does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2017).  In other words, the evidence must show that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01, 66 Fed. Reg. 33312-01 (June 21, 2001).  The Board acknowledges that the three elements listed immediately above were delineated by VA's General Counsel in the analysis of a version of 38 U.S.C. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the United States Court of Appeals for the Federal Circuit determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as in the present appeal.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2017).  38 C.F.R. § 3.361(d)(2). 

The appellant asserts that the VA was negligent when the Veteran had his port for chemotherapy inserted.  She states that the Veteran was healthy prior to undergoing this procedure, but that the port became infected.  Despite numerous attempts, the Veteran did not receive treatment for this infection for a number of days.  The Veteran developed a MRSA infection as a result of the port insertion, which hastened his death.  As noted, the Veteran's death certificate lists CLL as the cause of death and pneumonia as a contributing factor.  

Based upon a review of the record, the Board concludes that the Veteran's VA treatment did not proximately cause or contribute to his death.   It is initially noted that the record contains numerous consent forms dated from December 2003 to March 2007 showing that that the Veteran consented to all procedures undertaken by VA in support of the treatment that he received from VA.  

Treatment records dated in 2003 show that the Veteran underwent chemotherapy for treatment of CLL.  During the process of this treatment, he underwent a procedure for insertion of a port for access of the medications.  The record shows that he was given written instructions regarding the procedure and demonstrated an understanding.  In February 2004, he was admitted to the emergency room due to back pain.  It was found that he had developed L4-5 discitis from the insertion of the portacath, which was discontinued.  In a statement from a VA nurse practitioner, received by VA in March 2005, it was noted that the Veteran had first been diagnosed with CLL in 2001 and was treated with chemotherapy that year and again in 2003 at which time an IV port was placed.  The Veteran developed acute discitis in 2004 presumably seeded from the port catheter that had required prolonged three months hospitalization and rehabilitation.  This left him debilitated and in need of chronic pain therapy.  The CLL became active again in July 2005 and chemotherapy was again in progress.  

In December 2005, the RO requested a VA opinion regarding whether the Veteran had additional disability due to an MRSA infection that was the result of a portacath insertion for treatment of CLL, which settled in the spine and resulted in lumbar discitis, that could have been the result of failure by VA to exercise the degree of care that would be expected of a reasonable health care provider.  In a January 2006 response, a VA physician responded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or any instance of fault by VA in the furnishing of hospital care.  Moreover, the event was reasonably foreseeable and was not due to the Veteran's willful misconduct.  The rationale was that the Veteran suffered from a bloodstream infection with seeding of the lumbar spine causing discitis.  The Veteran was an immunocompromised host with a central line in place for delivery of chemotherapy.  The infection was a known complication/risk and, after review of the chart documentation, there was no evidence of contributing misconduct or neglect on the part of VA.  The Veteran's symptoms of back pain were indolent and once recognized they were appropriately addressed diagnostically and therapeutically.  The Veteran could have residual problems from the condition.  

A January 2007 CT study found massive retroperitoneal lymphadenopathy and splenomegaly as well as multiple bilateral renal cysts.  Additional chemotherapy was begun.  In February and March 2007, the Veteran was treated by VA for an infection of his right arm that was related to a PIC catheter.  At that time, the Veteran's past medical history was fully reported.  It was significant for CLL and diskitis that had been secondary to a staph auris infection from a port-a-catheter that was placed for treatment of CLL.  He also had non-insulin-dependent diabetes mellitus, hypertension, hypothyroidism, with history of thyroid carcinoma status post resection.  Additional medical history included hyperlipidemia and morbid obesity and depression.  He had been treated for CLL since 2001, most recently he had been having increasing problems with bulky lymphadenopathy causing abdominal pain and had been started back on chemotherapy.  A PIC line was inserted for this treatment.  The current admission was because of concern that his arm had become infected around the PIC line that had been placed two weeks earlier for chemotherapy.  The Veteran was admitted to the hospital and the PIC line was removed.  A culture of the catheter tip found methicillin resistant staphylococcus aureus (MRSA).  The Veteran was successfully treated with antibiotics.  During the hospitalization, he was treated with palliative radiation therapy to very bulky abdominal lymph nodes that were initially causing the pain that prompted the January 2007 chemotherapy for which the PIC line was placed.  He tolerated the procedure well and was discharged home in March 2007.  The primary diagnosis was CLL.  

The Veteran was admitted to hospice care in April 2007.  The underlying terminal diagnosis was refractory CLL that had been diagnosed in April 2001.  He had been treated by oncology over the years with a variety of different chemotherapies.  The Veteran's fever spiked, and he was treated with intramuscular antibiotics, but did not respond to the treatment and continued to decline.  He became unresponsive several days later.  

In a September 2013 VA physician opinion, the question of whether the placement and care of a portacath in March 2003 and/or a PICC line in January 2007 contributed to the Veteran's death due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault was addressed.  The examiner reviewed the record and found that the portacath was placed in April 2003 with pre op surgical consultation in early March 2003 to discuss its placement with the patient.  It was placed without problems.  In February 2004, the Veteran  was admitted and diagnosed with L4 L5 discitis due to coagulase negative staphylococcus that was determined to be due to an infected portacath.  The portacath was removed and the Veteran was treated with IV antibiotics.  This was considered to be an unfortunate complication of the portacath and likely did lead to long term chronic back pain but it was opined that there is no evidence of negligence on the part of the medical team.  Regarding the January 2007 PICC line placement, there was a well-documented procedure note and no evidence of complications.  The Veteran was discharged with no evidence of infection based on multiple daily nursing notes with good documentation.  He was admitted to the hospital in February 2007 with an exit site PICC line infection.  The line was removed with culture confirmed growth of MRSA.  The examiner was unable to find any indication that the PICC line was placed or managed inappropriately.  The examiner could find no evidence of long term harm resulting from the PICC line infection.  

Acknowledgement is given to the appellant's assertions.  These statements, however, are not competent evidence that the infections that resulted from the portacath and PICC placements that were performed by the VA caused or contributed to the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C. § 1151.  For reasons explained, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The record shows that the Veteran died as a result of CLL, which, as explained above, was not related to service.  While pneumonia may have contributed to death, as indicated on the certificate of death, it is not shown that this developed as a result of infections caused by the portacath and PICC line use.  The only medical opinions in the record are that the infections related to the portacath and PICC line insertions were not related to the cause of the Veteran's death.  

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  Nevertheless, while the Board finds that the Veteran's death is not demonstrated to be the result of VA medical care, the question of fault with regard to such medical care will still be addressed.  As noted, the medical opinions in the record do not find fault in the treatment that the Veteran was afforded by VA in 2003 or 2007.  Again, these are the only medical opinions in the record and the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the matter of foreseeability or whether the appellant provided informed consent for this treatment, the Board notes that the record includes numerous consent forms signed by the Veteran from 2003 to 2007, including forms related to the portacath and PICC insertion.  Moreover, the October 2013 VA medical opinion clearly stated that while the portacath may have caused long term chronic back pain, there was no evidence of negligence on the part of the medical team that placed him.  As to the PICC line, the examiner opined that there was no indication that the PICC line was placed or managed inappropriately and there was no evidence of long-term infection resulting from the PICC line.  As noted above, the Board may not reject medical opinions based on its own judgment and there is no contradictory medical opinion.  

For these reasons, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death is denied.  38 U.S.C.A § 5107(b).

Entitlement to Compensation under 38 U.S.C.A. § 1151 for 
Spinal Discitis, Hypertension and Depression

The Board notes that as these issues involve application of similar facts to the same law, they will be addressed together.  

The Veteran filed a claim for entitlement to 38 U.S.C. § 1151 benefits in April 2005, asserting that his back disability was caused by the infection from the Portocath that was utilized to treat his CLL. 

As noted, under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran asserted that the infection that resulted in the development of discitis led to depression and hypertension.  Thus, compensation benefits must be awarded for the discitis of the lumbar spine for compensation to be awarded for depression and hypertension.  As discussed above, a January 2006 opinion found no fault in the treatment rendered by VA at the time of the portacath insertion, despite the infection that resulted in the lumbar discitis.  The physician noted that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or any instance of fault by VA in the furnishing of hospital care.  Moreover, the event was reasonably foreseeable and was not due to the Veteran's willful misconduct.  The rationale was that the Veteran suffered from a bloodstream infection with seeding of the lumbar spine causing discitis.  The Veteran was an immunocompromised host with a central line in place for delivery of chemotherapy.  The infection was a known complication/risk and, after review of the chart documentation, there was no evidence of contributing misconduct or neglect on the part of VA.  As noted, there is a consent form related to this procedure in the record, with documentation that the Veteran was fully advised of the consequences of the procedure.  

As noted, the examiner opined that the infection was caused by the portacath insertion, but that is was a known consequence of such treatment.  The examiner concluded by opining that the treatment was the appropriate treatment for his CLL, concluding, therefore, that the treatment was not the result of carelessness, negligence or lack of skill on the part of VA.  His opinion indicated that the Veteran's lumbar discitis was a foreseeable consequence of the Veteran's portacath insertion.  The Board finds that it has not been successfully shown that VA failed to exercise the degree of care expected of a reasonable health care provider when choosing to utilize the portacath for chemotherapy treatment of the CLL.  Indeed, the medical opinion rendered in this case does not support a finding that a reasonable health care provider would not have provided care in the manner administered by VA.  The evidence clearly shows the decision to utilize the portacath for the chemotherapy was, in fact, a preferred treatment choice.  As the examiner noted, an infection is a common result of such treatment.  As such, it would be considered a reasonably foreseeable result.  

The next question, therefore, is whether VA improperly provided treatment without adequate informed consent.  Informed consent is defined as "freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment."  38 C.F.R. § 17.32(c).  This information should include the expected benefits, the reasonably foreseeable associated risks, the complications or side effects, the reasonable and available alternatives and the anticipated results if nothing is done.  Id.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 38 CFR 17.32(d).  In general, low risk procedures, such as the administration of most drugs, routine x-ray procedures, etc., only require oral informed consent.  VHA Handbook 1004.01 (Aug. 14, 2009).  The necessity of explicit informed consent for the prescription of medication does not appear as a requirement in VA regulations.  Here, the record clearly demonstrates that VA obtained written informed consent for the procedure.  As such, there is no basis for benefits for lumbar discitis, hypertension, or resultant depression.  

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for compensation under 38 C.F.R. § 1151 must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC for the cause of the Veteran's death under 38 U.S.C. § 1151 is denied.  

Compensation for spinal discitis for accrued benefits purposes under 38 U.S.C. § 1151 is denied.  

Compensation for hypertension for accrued benefits purposes under 38 U.S.C. § 1151 is denied.  

Compensation for depression for accrued benefits purposes under 38 U.S.C. § 1151 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


